Citation Nr: 0632524	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-28 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from April 1972 to November 
1972 and unverified periods of active and inactive duty for 
training in the Marine Corps Reserves from March 1972 to 
January 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The reopened claim of entitlement for service connection for 
a back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed determination dated in May 1984, the RO 
denied the veteran's claim for service connection for a back 
disability.   

2.  Evidence added to the record since the May 1984 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the veteran's claim, and raises a reasonable 
possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's decision of May 1984, that denied the veteran's 
claim of service connection for a low back disability, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2006).  

2.  New and material evidence has been received and the claim 
for service connection for a back disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court issued a decision that established 
significant new requirements with respect to the content of 
the VCAA notice for reopening claims.  According to the 
Court, in the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision 
and respond by providing the appellant with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

A review of the claims file reveals that, in light of the 
Kent decision, the May 2003 AOJ VCAA notification letter sent 
to the veteran is insufficient.  Although the letter informed 
the veteran that new and material evidence could be submitted 
to reopen his claim and indicated what type of evidence would 
qualify as "new" evidence, he was not specifically informed 
of what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  
However, because the instant decision reopens the veteran's 
service connection claim, any deficiency with respect to 
notice regarding new and material evidence is moot and no 
harm or prejudice to the appellant has resulted.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

1.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a)(2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

2.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Legal Analysis

New and Material Evidence to Reopen Claim

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
back disability.  The record reflects that the RO, in a May 
1984 decision, denied the veteran's claim for service 
connection for a back disability, on the basis that there was 
no evidence of the existence of a back disability.  Without a 
diagnosis of the claimed condition, there could be no service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  No 
appeal was taken from that determination.  As such, it is 
final.  38 U.S.C.A. § 7105.

The evidence received since the final May 1984 RO decision 
includes private outpatient records showing post-service 
treatment for back disability that has been diagnosed as 
among other things, degenerative arthritis.  The additional 
evidence also includes a "buddy" statement attesting to (1) 
witnessing the veteran sustain a fall in service, (2) 
recalling the veteran indicating he had injured his back at 
that time, and (3) recalling the veteran thereafter having 
complaints of back pain related to the fall.  This additional 
evidence, which relates to unestablished facts necessary to 
substantiate the claim, (whether the veteran has a current 
back disability, and whether there was a back injury during 
service), was not previously considered and is not cumulative 
or redundant.  Thus, the additional evidence, considered in 
conjunction with the record as a whole, raises a reasonable 
possibility of substantiating his claim.  Accordingly, the 
Board concludes that the evidence received subsequent to the 
May 1984 RO denial, considered in conjunction with the record 
as a whole, is new and material and the claim for service 
connection for a back disability, is reopened.


ORDER

As new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back 
disability, the appeal, to this extent, is granted.


REMAND

Having reopened the claim for service connection for a back 
disability, the reopened claim must be adjudicated by the RO, 
de novo, prior to appellate consideration of the reopened 
claim.  In this regard, the Board additionally finds that 
further development of the record is indicated.

The veteran asserts that service connection is warranted for 
a low back disability.  In this regard, in order to establish 
service connection on a direct basis the veteran must provide 
evidence of a current disability, an in-service injury or 
disease, and a nexus between the current injury and an in-
service disease or injury.  The record demonstrates that the 
veteran has a current back disability that has been diagnosed 
as, among other things, degenerative arthritis.  The veteran 
asserts that he initially suffered a back injury while on 
basic training (during active service) when he fell from the 
top bunk of bed.  However, his contemporaneous service 
medical records do not indicate that the veteran ever 
complained of, or was treated for, a back injury.  In this 
case, there is no evidence that the veteran's current 
arthritis was manifested to a compensable degree within one 
year of his separation from service.  In fact, the first 
documented clinical finding consistent with arthritis was in 
1999, which was many years after service.  However, the 
record contains a "buddy" statement from an individual who 
attests to having witnessed the veteran sustain a fall in 
service, as well as recalls the veteran indicating at that 
time that he had injured his back, and recalls the veteran 
complained of back pain related to the fall thereafter.  
There has been no verification of record made as to whether 
the attesting individual served with the veteran at any time, 
to include in basic training in April 1972.  Additionally, 
there is no competent clinical opinion of record as to 
whether the veteran's current back disability is at least as 
likely as not related to any incident of his service.  

In view of the foregoing, the case is hereby remanded to the 
RO for the following action:

1.  Issue the veteran a VCAA notice 
letter which apprises the veteran that a 
disability rating and effective date will 
be assigned in the event of an award of 
the benefit sought, as consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Verify whether the individual who 
provided the April 2003 statement of 
having witnessed the veteran sustain a 
fall in service served with the veteran 
at any time during basic training, to 
include in April 1972.

3.  Schedule the veteran for a VA 
examination to ascertain the nature and 
etiology of all current back disability.  
The claims folder should be made 
available for review by the examiner in 
conjunction with the examination.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
current back disability that is 
etiologically related to any incident in 
service, to include a reported fall from 
a bunk.  

4.  Thereafter, the RO should 
readjudicate the reopened claim of 
entitlement to service connection for a 
back disability.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that failure to report for a scheduled 
examination without good cause could result in the denial of 
his claim.  38 C.F.R. § 3.655 (2006).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


